Case: 12-20289       Document: 00512530049         Page: 1     Date Filed: 02/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                         FILED
                                       No. 12-20289                  February 12, 2014

                                                                       Lyle W. Cayce
TEJAS CASING, LIMITED,                                                      Clerk


                                           Plaintiff - Appellant Cross-Appellee
v.

IPSCO TUBULARS, INCORPORATED,

                                           Defendant - Appellee Cross-Appellant



                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:08-CV-527


Before WIENER, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       After considering the written and oral arguments of the parties and the
evidence of record, the judgment of the district court is AFFIRMED essentially
for the reasons assigned by the district court.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.